Title: To Benjamin Franklin from Jacques Le Maire de Gimel, 10 November 1778
From: Le Maire de Gimel, Jacques
To: Franklin, Benjamin


Monsieur.
Nantes le 10. Novembre 1778.
Vous n’ignorez pas sans doute les arrangemens que Mr. Lee a pris avec MM. Bonnefil et Lewenston pour le transport des objets qui sont ici pour le gouvernement de Virginie, mon depart se trouvant par là fixé du 25 au 30 de ce mois, je n’ai d’autre empressement que de vous en faire part en vous sollicitant de m’accorder des lettres de recommandations auprès du gouvernement de la Virginie pour justifier mon zele pour le service des Etats unis et plus encore, Monsieur, celui que je vous ai particulierement voué, votre recommandation m’est essentiellement nécessaire; Je la sollicite avec autant de confiance pour un excelent sujet que le hazard m’a fait rencontrer ici que je fais partir avec moi, qui, reunissant à la connoissance de la tactique, celle des plans et fortifications et en etat de lever toutes les cotes géométriquement, sera très utile aux etats unis, je suis assuré que son talent et sa conduite le rendront agreable au gouvernement qui m’a chargé de lui procurer quelqu’un en état de lever les plans des cotes et pour former l’Ecole d’artillerie de Virginie, votre recommandation seule suffira pour justifier mon choix dans la Lettre que vous voudrez bien me donner pour le gouverneur de la Virginie; je crois devoir vous observer que ce M. est d’une bonne conduite, et n’a d’autres pretentions que celles que ses talents lui procureront; d’ailleurs j’ai fait toutes les informations necessaires sur ses moeurs, je n’ai trouvé dans les honnetes gens qu’une voix unanime sur le compte de ce M qui n’est point un jeune homme puisqu’il a trente six ans, J’envoie à M. Lee par ce meme courier une petite carte tant de l’entrée de la Baye de la Delaware que de celle de Chésapeak qu’il a copié sur la carte du pays, dont il a agrandi le point, quant à moi Je trouve cette petite carte superieurement faite et je ne me serois Jamais persuadé quelle fut faite à la main si elle n’avoit eté faite sous mes yeux, Je prie Mr. Lee de vouloir bien vous la communiquer et par la Vous Jugerez de son talent; ce M. se nomme Demolon.
Je finis, Monsieur, ma lettre deja trop longue par la protestation du zele le plus authentique en me vouant tout entier au service des Etats unis, penetre de ce sentiment J’ai L’honneur d’Etre avec un profon Respect Monsieur Votre très humble et très obeissant serviteur.
Le MaireRue de la Casserie a Nantes

Par le premier courier je vous enverrai la notte de tout ce qui est à charger pour le compte de la province de Virginie.
Monsieur francklin Ecre.

 
Notation: Le Maire Nantes le 10. Novembre 1778.
